Case: 11-15599          Date Filed: 11/16/2012      Page: 1 of 2

                                                                             [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15599
                                        Non-Argument Calendar
                                      ________________________

                          D.C. Docket No. 8:11-cr-00363-SDM-TBM-4



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                         Plaintiff-Appellee,

                                                  versus

ARNALDO TORRES MIRANDA,

l                                            lllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (November 16, 2012)

Before WILSON, ANDERSON and COX, Circuit Judges.

PER CURIAM:
              Case: 11-15599    Date Filed: 11/16/2012   Page: 2 of 2

      Mary Erickson, appointed counsel for Arnaldo Torres Miranda in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Miranda’s convictions and

sentences are AFFIRMED.




                                         2